           Case 1:17-cv-01016-NONE-EPG Document 49 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10    NATIONAL CONTINENTAL INSURANCE                       Case No. 1:17-cv-01016-NONE-EPG
      COMPANY,
11                                                         ORDER RE: NOTICE OF VOLUNTARY
                      Plaintiff,                           DISMISSAL OF DEFENDANT BRIAN
12                                                         VERMILYA WITHOUT PREJUDICE
      v.
13
                                                           (ECF No. 47)
14    YOUNG'S CARGO, INC., et al.,

15                    Defendants.

16

17          On October 14, 2020, Plaintiff, National Continental Insurance Company, filed a notice of

18    voluntary dismissal of Defendant Brian Vermilya without prejudice. (ECF No. 47.) Defendant

19    Brian Vermilya has not filed either an answer or a motion for summary judgment. Accordingly,

20    in light of the notice, the case has ended and is dismissed without prejudice. See Fed. R. Civ. P.

21    41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the

22    Court is respectfully directed to designate on the docket that Defendant Brian Vermilya has been

23    terminated from this action as of the date this order is entered.

24
     IT IS SO ORDERED.
25

26     Dated:     October 15, 2020                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
     Case 1:17-cv-01016-NONE-EPG Document 49 Filed 10/15/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
